Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) dated as of September 28, 2006,
is entered into by and between STONEMOR PARTNERS L.P., a Delaware limited
partnership (the “Company”), acting by its General Partner, STONEMOR GP LLC (a
Delaware limited liability company), and SCI NEW MEXICO FUNERAL SERVICES, INC.,
an New Mexico corporation (“SCI”).

BACKGROUND

This Agreement is executed pursuant to that certain Asset Purchase and Sale
Agreement dated as of September 28, 2006 (“Asset Purchase Agreement”) to which
StoneMor Operating LLC, a subsidiary of the Company, and affiliates of SCI are
party. SCI will receive, among other consideration, 275,046 common units of the
Company plus $17.00 in lieu of the issuance of fractional Units pursuant to the
Asset Purchase Agreement and wishes to provide registration rights under
applicable securities laws with respect to such common units. This Agreement
shall be of no force or effect unless there is a closing pursuant to the Asset
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Definitions. For purposes of this Agreement:

(a) The term “90-Day Period” refers to the ninety (90) consecutive trading days
after the effective date of the registration statement with respect to the
Registrable Securities.

(b) The term “Applicable Ratio” refers to the percentage of the Registrable
Securities that are sold during the 90-Day Period.

(c) The term “register,” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Act”), and the declaration or ordering of
effectiveness of such registration statement or document.

(d) The term “Registrable Securities” means (1) the 275,046 common units
(“Common Units”) of the Company received by SCI pursuant to the Asset Purchase
Agreement and (2) any Common Units of the Company issued as a stock dividend or
other distribution with respect to, or in exchange for or in replacement of,
such Common Units.

(e) The term “Holder” means SCI and its direct and indirect parent and
subsidiary entities and successors by operation of law.

(f) The term “Form S-3” means the Form S-3 registration statement under the Act
as in effect on the date hereof or any registration form under the Act
subsequently adopted by the Securities and Exchange Commission (“SEC”) which
replaces such form and permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the
Securities and Exchange Commission (“SEC”).



--------------------------------------------------------------------------------

(g) The term “trading day” means a day on which The NASDAQ Stock Market is open
for business.

(h) Any definitions set forth in the Asset Purchase Agreement shall continue to
apply to this Agreement (except as otherwise provided in this Agreement).

2. Registration.

(a) On July 1, 2007 (the “Proposed Filing Date”) and provided the Company is
eligible to file a Form S-3 on the date of filing, the Company will file a Form
S-3 with the SEC with respect to the resale of the Registrable Securities
received by the Holder pursuant to the Asset Purchase Agreement and will use
reasonable efforts to have the SEC declare such Form S-3 effective. If on the
Proposed Filing Date the Company is not eligible to file a Form S-3, the Company
will, as soon as practicable thereafter, file a registration statement on such
other form that is then available to the Company with respect to the Registrable
Securities and will use reasonable efforts to have the SEC declare such
registration statement effective. The Company’s obligation under Section 2(a) is
conditioned upon the Holder providing to the Company all of the information with
respect to the Holder required by the SEC in a registration statement filed
pursuant to the Act.

(b) Notwithstanding the foregoing, the Company shall have the right to delay the
filing of a registration statement required to be filed under this Section 2, if
the Company shall furnish the Holder a certificate signed by an executive
officer of the Company (which certificate shall be held in confidence by the
Holder) (i) stating that in the good faith judgment of the management of the
Company an undisclosed material event has occurred and is continuing or is
likely to occur within ninety (90) days the public disclosure of which would
have a material adverse effect on the Company or on a proposed material
transaction involving the Company or a substantial amount of its assets and
(ii) describing in reasonable detail the undisclosed material event. The filing
of the registration statement may be delayed by the Company pursuant to this
Section 2(b) until such time as the undisclosed material event referred to in
the certificate shall have been publicly disclosed or shall have ceased to be
material, but in no event more than ninety (90) days after receipt of the demand
registration request from the Holder; provided, however, that the Company may
not utilize this right more than once in any twelve month period.

3. Distribution Adjustment. Commencing as of January 1, 2007, the Company shall
guarantee a minimum cash distribution return on the Registrable Securities of
9% per annum (based upon the $5,875,000 valuation set forth in the Asset
Purchase Agreement) until such Registrable Securities may first be publicly sold
without restriction other than those restrictions customarily set forth in the
form of registration statement on which the Registrable Securities are
registered or pursuant to Rule 144(k) of the Act. The minimum payment guaranteed
pursuant to paragraph (i) above shall be paid by the Company to the Holder
monthly beginning thirty (30) days after January 1, 2007 and shall continue to
be paid monthly until the registration statement is declared effective (with any
portion of a monthly payment being paid by the Company on a pro rata basis on
the date that such registration statement is declared effective). Any cash
dividend or other distribution of cash or any security or other property that
may be readily converted into or liquidated for cash that is received by the
Holder with respect to the Registrable Securities during the period beginning on
the

 

2



--------------------------------------------------------------------------------

Projected Effective Date and ending on the date that the registration statement
with respect to the Registrable Securities is declared effective shall be
credited against the guaranteed minimum 9% per annum yield that is required to
be paid to the Company hereunder.

4. Market Price Adjustment.

(a) Provided the Holder complies with its obligations under this Agreement
(including, but not limited to, Section 6 hereof), the Company shall pay to the
Holder in cash, as additional purchase price for the assets acquired pursuant to
the Asset Purchase Agreement, any excess of the product of the Applicable Ratio
multiplied by $5,875,000, over the sum of the following:

(i) if the offering of the Registrable Securities is not underwritten, the
actual aggregate gross sale proceeds (before brokerage commissions or other sale
expenses) received for the Registrable Securities which are sold during the
90-Day Period; or

(ii) if the offering of the Registrable Securities is underwritten, the price
paid to the Holder for the Registrable Securities by the underwriter;

(iii) plus, whether clause (i) or clause (ii) applies, all cash dividends or
other distributions received by the Holder with respect to the Registrable
Securities which are sold during the 90-Day Period, including any guaranteed
minimum payments made pursuant to Section 3 hereof.

(b) Notwithstanding the foregoing, the liability of the Company under this
Section 4 shall only apply to Registrable Securities actually sold by the Holder
during the 90-Day Period.

5. Delayed Registration. If, despite the Company’s reasonable efforts, the SEC
does not declare a registration statement with respect to the Registrable
Securities effective within twelve (12) months of the Closing Date under the
Asset Purchase Agreement (whether on a Form S-3 or otherwise), the Company shall
make available to the Holder Rule 144 under the Act to permit sales to occur
pursuant to that rule starting one year after closing under the Asset Purchase
Agreement.

6. Sale or Other Disposition of Registrable Securities by Holder. The Holder
agrees to sell or otherwise dispose of the Registrable Securities in a
reasonable and business-like manner so as to avoid materially affecting the
public trading price of the Common Units and will take no action which might
create a short position with respect to the Common Units (whether before or
after the effective date of the Registration Statement), either directly or
indirectly (such as through a collar or other guaranty agreement with a
brokerage firm or investment banker or an equity line agreement which might
cause a third party to create a short position). Holder also agrees that Holder
will not sell more than 5,000 Common Units on any given trading day without
permission of the Company, and will not use more than one broker to sell the
Common Units on any given trading day. Notwithstanding the foregoing, the 5,000
Common Unit limitation on sales on any given trading day shall not apply if the
Holder elects to sell the Registrable Securities through a broker recommended by
the Company. If the Company elects to have the Registrable Securities sold or
otherwise distributed by the means of an underwritten public offering, the
Holder will enter into an underwriting agreement in customary form and perform
its obligations under such an agreement, provided the Holder shall not be
obligated to deal with any underwriter other than the following:

Lehman Brothers Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, UBS
Securities LLC and Raymond James & Associates, Inc. or other underwriters
reasonably acceptable to the Holder.

 

3



--------------------------------------------------------------------------------

7. After Registration.

(a) After registration of the Registrable Securities, the Company shall:

(i) subject to Section 7(b) hereof, keep the registration statement continuously
effective in order to permit the prospectus forming part thereof to be usable by
the Holder for a period of one year from the date the registration statement is
declared effective by the SEC, or for such shorter period that will terminate
when (A) the Registrable Securities are first eligible to be sold pursuant to
Rule 144(k) under the Act, or (B) all of the Registrable Securities covered by
the registration statement have been sold pursuant to the registration statement
or cease to be outstanding or otherwise Registrable Securities (the
“Effectiveness Period”);

(ii) furnish to the Holder such numbers of copies of a prospectus as the Holder
may reasonably request in order to facilitate the disposition of Registrable
Securities owned by such Holder;

(iii) in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering;

(iv) notify the Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing; and

(v) notify the Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto can no longer be used
by virtue of the provisions of Section 10(a)(3) of the Act.

(b) After registration of the Registrable Securities, the Holder shall sell the
Registrable Securities in compliance with applicable law. If the Holder receives
a notice pursuant to Section 7(a)(iv) or Section 7(a)(v), the Holder shall
immediately cease offering or selling the Registrable Securities until the
Company advises the Holder that the prospectus and, if necessary, the
registration statement with respect to the Registrable Securities, has been
amended or supplemented. In the event of such notice, the Effectiveness Period
shall be extended for the period that the Holder was unable to offer or sell the
Registrable Securities. The Holder shall notify the Company when all of the
Registrable Securities have been sold so that the Company can terminate any
registration statement relating thereto then in effect.

8. Holder Furnished Information. It shall be a condition precedent to all of the
obligations of the Company to take any action pursuant to this Agreement that
such Holder shall furnish to the Company such written information regarding
itself, the Registrable Securities held by it, and the

 

4



--------------------------------------------------------------------------------

intended method of disposition of such securities as shall be required to effect
the registration of such Holder’s Registrable Securities.

9. Expenses. All expenses (other than underwriting discounts and commissions)
incurred in connection with registrations, filings or qualifications pursuant to
this Agreement, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company, shall be borne by the Company. Notwithstanding the
foregoing, all underwriting discounts and commissions, brokerage commissions,
transfer taxes, other similar selling expenses, and any legal fees and expenses
of attorneys or other advisors or agents of the Holder, shall be borne by the
Holder. Nothing contained in this Section 9 shall affect the Company’s
obligations (if any) under Section 4 entitled “Market Price Adjustment.”

10. Indemnification. In the event any Registrable Securities are included in a
registration statement under this Agreement:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Holder, any underwriter (as defined in the Act) for such Holder and each
person, if any, who controls such Holder or underwriter within the meaning of
the Act or the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(collectively the “Indemnified Persons”), against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Act, the 1934 Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”) (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus (but only if such is not corrected in the final
prospectus) contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading (but
only if such is not corrected in the final prospectus), or (iii) any violation
or alleged violation by the Company in connection with the registration of
Registrable Securities of the Act, the 1934 Act, any state securities law or any
rule or regulation promulgated under the Act. Notwithstanding the foregoing, the
Company shall not be liable to any Indemnified Person to the extent that any
such loss, claim, damage, liability (or action in respect thereof) or arises out
of or is based upon (i) any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to Company by or on behalf of the Holder, for use
in the preparation of the registration statement or (ii) the failure of the
Holder to comply with any legal requirement applicable to the Holder to deliver
a copy of a prospectus or any supplements or amendments thereto after Company
has made such documents available, and it is established that delivery of such
prospectus, supplement or amendment would have cured the defect giving rise to
such loss, claim, damage or liability.

(b) To the extent permitted by law, the Holder will indemnify and hold harmless
the Company, StoneMor GP LLC, and each of its directors and officers, each
person, if any, who controls the Company or StoneMor GP LLC within the meaning
of the Act, any underwriter, and any controlling person of any such underwriter,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Act, the 1934 Act or
other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation in each

 

5



--------------------------------------------------------------------------------

case to the extent (and only to the extent) that (i) such Violation occurs in
reliance upon and in conformity with written information furnished by the Holder
for use in connection with such registration; or (ii) the failure of the Holder
to comply with any legal requirement applicable to the Holder to deliver a copy
of a prospectus or any supplements or amendments thereto after Company has made
such documents available, and it is established that delivery of such
prospectus, supplement or amendment would have cured the defect giving rise to
such loss, claim, damage, liability or expense.

(c) Promptly after receipt by an Indemnified Person of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 10,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, to assume the defense thereof. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action, shall relieve such indemnifying
person of any liability to the indemnified party under this Section 10. Upon
assuming the defense of any action, the indemnifying party shall thereafter have
no liability for any attorney’s fees or other defense costs or expenses incurred
by the Indemnified Person.

(d) The obligations of the Company and Holder under this Section 10 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement or otherwise.

11. General.

(a) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing and delivered in the manner set forth in the
Asset Purchase Agreement.

(b) Parties in Interest. The Holder may not assign this Agreement or any rights
or obligations under this Agreement without the prior written consent of the
Company. This Agreement shall bind, benefit, and be enforceable by and against
the entities which are parties hereto, and their respective successors at law.

(c) Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original hereof, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one counterpart hereof.

(e) Section Headings. The section and subsection headings in this Agreement are
used solely for convenience of reference, do not constitute a part of this
Agreement, and shall not affect its interpretation.

(f) References. All words used in this Agreement shall be construed to be of
such number and gender as the context requires or permits.

 

6



--------------------------------------------------------------------------------

(g) Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW. IN VIEW OF THE FACT THAT EACH OF THE PARTIES
HERETO HAVE BEEN REPRESENTED BY THEIR OWN COUNSEL AND THIS AGREEMENT HAS BEEN
FULLY NEGOTIATED BY ALL PARTIES, THE LEGAL PRINCIPLE THAT AMBIGUITIES IN A
DOCUMENT ARE CONSTRUED AGAINST THE DRAFTSPERSON OF THAT DOCUMENT SHALL NOT APPLY
TO THIS AGREEMENT.

(h) Entire Agreement; Amendment, Supplement, Waiver or Termination. This
Agreement along with the Asset Purchase Agreement (and all other documents
executed in connection therewith) constitute the entire understanding of the
parties with respect to the subject manner thereof, and supersede all prior oral
and written communications and agreements, and all contemporaneous oral
communications and agreements with respect of the subject matter contained
therein. No amendment, supplement, waiver, or termination of this Agreement, in
whole or in part, shall be effective unless in writing and signed by the party
against whom enforcement is sought and no written waiver by any party shall be
used as a precedent for future waivers.

(i) Jurisdiction and Process. In any action between any of the parties, whether
arising out of this Agreement or otherwise, (a) each of the parties irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located in the State of Delaware; (b) if any such action is commenced in a state
court other than the State of Delaware, then, subject to applicable law, no
party shall object to the removal of such action to any federal court located in
the State of Delaware; (c) each of the parties irrevocably waives the right to
trial by jury; and (d) each of the parties irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address at which such party is to receive notice in accordance
with the Asset Purchase Agreement.

(j) No Third-Party Beneficiaries. No provision of this Agreement shall be
construed to confer any right to enforce this Agreement, or any remedy for
breach of this Agreement, to or upon any individual or entity other than the
parties hereto, and there are no third party beneficiaries of this Agreement.

(k) Agreement Void If No Closing Under Asset Purchase Agreement. This Agreement
shall be null and void and have no force or effect if there is no closing under
the Asset Purchase Agreement.

 

7



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

STONEMOR PARTNERS L.P., a Delaware limited partnership,

By: STONEMOR GP LLC, its General Partner

/s/ Paul Waimberg By:   Paul Waimberg Title:   Vice President

SCI NEW MEXICO FUNERAL SERVICES, INC., a New Mexico corporation

/s/ Michael D. Lehmann By:   Michael D. Lehmann Title:   Vice President